internal_revenue_service number release date index number ---------------------------------- -------------------------------------------------- ------------------------- -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------------- id no ------------- telephone number -------------------- refer reply to cc psi b01 plr-122290-14 date date legend ----------------------------------------------- x ------------------------------------ state ------------ d1 ---------------- d2 d3 d4 a --------------------- ---------------------- ---------------- ------- dear ----------- this responds to the letter dated date and subsequent correspondence submitted on behalf of x requesting relief under sec_1362 of the internal_revenue_code facts according to the information submitted x was incorporated under the laws of state on d1 and elected to be an s_corporation for federal tax purposes effective d2 between d3 and d4 a shares of x's stock may have been owned by an ineligible s_corporation shareholder and therefore inadvertently terminated x's s_corporation_election x represents that its eligible shareholders have filed all federal_income_tax returns consistent with x's s_corporation_election moreover x represents that the circumstances resulting in the possible termination of x's s_corporation_election were inadvertent and were not motivated by tax_avoidance x and its shareholders have plr-122290-14 agreed to make such adjustments consistent with the treatment of x as an s_corporation as may be required by the service law sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect sec_1361 defines a small_business_corporation as a domestic_corporation which is not an ineligible_corporation which does not a have more than shareholders b have as a shareholder a person other than an estate a_trust described in subsection c or an organization described in subsection c who is not an individual c have a nonresident_alien as a shareholder and d have more than class of stock sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the 1st day of the taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides in part that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in the termination were inadvertent no later than a reasonable period of time after the discovery of the circumstances resulting in the termination steps were taken so that the corporation for which the termination occurred is a small_business_corporation and the corporation for which the termination occurred and each person who was a shareholder in such corporation at any time during the period of inadvertent termination of the s election agrees to makes such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in the termination the corporation is treated as an s_corporation during the period specified by the secretary conclusion based solely on the representations made and the information submitted we conclude that x's s_corporation_election may have terminated because x may have had an ineligible shareholder however we conclude that if x's s_corporation_election was terminated such a termination was inadvertent within the meaning of sec_1362 consequently we rule that x will be treated as continuing to be an s_corporation from d3 to d4 and thereafter provided that x's s_corporation_election is not otherwise terminated under sec_1362 except for the specific ruling above we express or imply no opinion concerning plr-122290-14 the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed concerning whether x was otherwise eligible to be an s_corporation this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to x's authorized representatives sincerely laura c fields laura c fields senior technician reviewer office of associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
